Citation Nr: 1434815	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-39 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for teeth grinding/bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976.  He also served on active duty for training for various periods from November 1981 to February 2001 in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

When the case was previously before the Board in July 2011 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

On remand the Veteran underwent VA examinations in November 2011.  The examination reports both contain opinions against the respective claims.  The November 2011 temporomandibular joint (TMJ) conditions examination report and July 2012 addendum indicate that the Veteran's bruxism is not a result of his military service.  The examiner reasoned that the military dental records were reviewed and there was no mention of bruxism or TMJ symptoms.  (In a July 2012 addendum the examiner stated that bruxism is not a dental disability but it is a developmental parafunctional habit and also is a sleep disorder.  To the extent the examiner is commenting on the legal question of whether bruxism is a disability for which service connection can be granted, the Board finds that the VA examiner is not competent to render such an opinion.)  The November 2011 hemorrhoids examination indicates that it is less likely as not that the Veteran's hemorrhoids are due to service because there is no evidence in the service treatment records about hemorrhoids and it is also less likely due to his Reserve service when the Veteran was working in a warehouse loading and unloading heavy boxes.  The examiner reasoned that the etiology of hemorrhoids is multifactorial, including constipation, excessive straining, repeat toilet visits, advancing age, diarrhea, prolonged sitting, etc.  

In the June 2014 Appellant's Post Remand Brief, the Veteran, through his representative, argued that his hemorrhoids and bruxism began during service and have continued ever since.  In a September 2011 statement from the Veteran, he indicated that his hemorrhoids began in approximately 1994 or 1995 and that his bruxism began approximately in 1996.  In October 2011 a buddy statement was received from a fellow Reservist, E.L.Q., which states that he bunked with the Veteran during Reserve service from 1981 through 2000 and he noticed while the Veteran was sleeping that the Veteran would grind his teeth.

A private medical record shows that on December 11, 1995 the Veteran complained of hemorrhoids which had been present for approximately 7 to 10 days.  A review of the information obtained regarding the Veteran's dates of active duty Reserve service shows that he was on active duty many days in 1994, 1995, and 1996, to include on November 27, 1995 and November 28, 1995, which is just 13 to 14 days before he was seen by a medical professional complaining of hemorrhoids.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

In this case, the November 2011 opinions do not take into account any of the above mentioned lay evidence, to specifically include the evidence showing a diagnosis of hemorrhoids 13 days after a period of active duty reserve service, the evidence showing that the hemorrhoids diagnosed at that time had been present for about 7 to 10 days, the buddy statement attesting to the Veteran's bruxism while sleeping during his Reserve service, and the Veteran's contentions that his hemorrhoids and bruxism began in service and continued ever since service.  Therefore, a remand is required for a medical opinion based upon an updated review of the Veteran's documented medical history and lay evidence.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the November 2011 VA examiner who conducted the TMJ examination and provided the July 2012 addendum, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bruxism had its onset during service or is otherwise related to the Veteran's service.  In rendering this opinion, the examiner must address the lay statements of record, including the Veteran's statement that his bruxism began in approximately 1996 and that he has been grinding his teeth ever since service, and the October 2011 buddy statement indicating that the Veteran's roommate during his Reserve service noticed that the Veteran would grind his teeth at night during such service.  The examiner is asked to explain the significance of the lack of any diagnosis of bruxism in the service treatment records, and specifically address the likelihood that bruxism would actually be recorded in the routine service dental records if the Veteran was grinding his teeth during his Reserve service as indicated.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.  The examiner is asked to ignore whether he feels that bruxism is a dental disability, a developmental parafunctional habit, or a sleep disorder.  

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Return the claims folder to the November 2011 VA examiner who conducted the hemorrhoids examination, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's currently diagnosed hemorrhoids are related to the Veteran's service.  In rendering this opinion, the examiner must address the lay statements of record, including the Veteran's statement that his hemorrhoids began in approximately 1995 (during his Reserve service) and that he has had hemorrhoids ever since service, the December 11, 2005 private treatment record showing that the Veteran had had hemorrhoids for about 7 to 10 days, and the evidence showing that the Veteran was serving on active duty in the Reserves numerous days in 1995, including on November 27 and 28.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



